Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
	Applicant’s response 30 Oct 2020 adds new claims 46-59, thereby providing claims 1-59 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-49, 51-56, 58, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinz (US 2016/0014430), as published on 10 Apr 2014 as WO/2014/053514 A1.
For claim 1, Hinz discloses an apparatus for block-based predictive decoding of a picture (Fig. 23), comprising: 
	a prediction provider configured to predict a predetermined block of the picture to acquire a first version of a predicted filling of the predetermined block (Fig. 23: prediction provider 260); 
	a spectral decomposer ([0103]: e.g. transformation 72 and 74) configured to spectrally decompose a region composed of the first version of the predicted filling of the predetermined block ([0103]: pixel arrays of the prediction signals 39 and 34 ) and a reconstructed version of a neighborhood of the predetermined block ([0103]: transform coefficient block representing the enhancement layer prediction signal 42 to result in the reconstructed version of current portion 28 in the transform domain.) so as to acquire a first spectrum of the region ([0103]: Each spectral decomposition 76 and 78 is made up of an array of transform coefficients with one transform coefficient per spectral component.); 
	a noise reducer configured to perform noise reduction on the first spectrum to acquire a second spectrum ([0098]: All of these elements 56, 58 and 59 may be subject to some of quantization); 
	a spectral composer configured to subject the second spectrum to spectral composition so as to acquire a modified version of the region including a second version of the predicted filling of the predetermined block ([0101]: inverse transform 68); 
	a reconstructor configured to decode a reconstructed version of the predetermined block from a data stream on the basis of the second version of the predicted filling ([0101]: an inverse transform 68 may be used to result in the spatial domain in the form of a pixel array 70 so that the combination 52 resulting in the reconstructed version 55 may be realized by a simple pixel-wise addition of the residual signal array 70 and the enhancement layer prediction signal 42). 
	For claim 2, Hinz discloses wherein the prediction provider is configured to predict the predetermined block using spatial and/or temporal prediction ([0088]: spatial and/or temporal prediction). 
	For claim 3, Hinz discloses wherein the spectral decomposer is configured such that the neighborhood of the predetermined block is a spatial extension of the predetermined block beyond a contiguous half of a circumference of the predetermined block ([0094]: Spatial prediction 30 may involve extrapolating spatially neighboring, already coded/decoded portions of the picture 22b, spatially neighboring current portion 28, into the current portion 28.). 
	For claim 4, Hinz discloses wherein the predetermined block is rectangular and the circumference of the predetermined block comprises a first, second, third and fourth side sequentially arranged along the circumference of the predetermined block clockwise, wherein the contiguous half comprises the first and fourth sides ([0108]: The portion currently to be coded/decoded within the enhancement layer signal 400 has neighboring blocks 92 and 94, here exemplarily depicted as a block 92 above and a block 94 to the left of current portion 28, with both blocks 92 and 94 having exemplarily the same size as current block 28.). 
	For claim 5, Hinz discloses wherein the region is rectangular and the circumference of the region includes the second and third sides of the predetermined block ([0109] Scalable video encoder and scalable video decoder may determine the set of predetermined neighboring blocks, here blocks 92, 94, out of the set of already coded neighboring blocks, here blocks 92 to 96, depending on, for example, a predetermined sample position 98 within current portion 28 such as the upper left sample thereof. For example, merely those already coded neighboring blocks of the current portion 28 may form the set of "predetermined neighboring blocks" which comprise sample positions immediately adjacent to predetermined sample position 98. In any case, the neighboring already coded/decoded blocks comprise samples 102 adjacent to current block 28 based on the sample values of which the area of current block 28 is to be spatially predicted.). 
	For claim 6, Hinz discloses wherein the spectral decomposer and the spectral composer are configured such that the spectral decomposition and the spectral composition are mutually inverse with the spectral decomposition being a DST, DCT or wavelet transform ([0306]: e.g. DCT). 
	For claim 7, Hinz discloses wherein the noise reducer is configured to subject the first spectrum to thresholding ([0251]: e.g. quantized transform coefficients (transform coefficient levels)). 
	For claim 8, Hinz discloseswherein the reconstructor is configured to decode a residual signal from the data stream and correct the second version of the predicted filling of the predetermined block using the residual signal ([0101]: combination 52 resulting in the reconstructed version 55 may be realized by a simple pixel-wise addition of the residual signal array 70 and the enhancement layer prediction signal 42). 
	For claim 9, Hinz discloses wherein the reconstructor is configured to decode the residual signal from the data stream in a spectral domain, transform the residual signal into spatial domain and perform the correction in the spatial domain (FIG. 9 illustrates that in case of the residual information 59 being present in the form of transform coefficients, thereby signaling the residual signal 48 in the transform domain, an inverse transform 68 may be used to result in the spatial domain in the form of a pixel array 70 so that the combination 52 resulting in the reconstructed version 55 may be realized by a simple pixel-wise addition of the residual signal array 70 and the enhancement layer prediction signal 42). 
	For claim 10, Hinz discloseswherein the reconstructor is configured to perform the transforming of the residual signal using a transform type also used by the spectral composer for the spectral composition ([0103]: e.g. transformation 72 and 74 correspond to inverse transform 68). 
	For claim 11, Hinz discloses wherein the reconstructor is configured to switch between using the first version of the predicted filling and the second version of the predicted filling depending on a first signalization in the data stream ([0088]: Prediction modes, prediction parameters for the prediction modes selected for the various blocks, prediction residual and, optionally, the block subdividing of the respective video version may be described by the respective coder 12, 14 using a respective syntax including syntax elements which, in turn, may be coded into the respective substream 6a, 6b using entropy coding). 
	For claim 12, Hinz discloseswherein the apparatus is configured to decode the first signalization from the data stream at sub-picture granularity ([0088]: Prediction modes, prediction parameters for the prediction modes selected for the various blocks, prediction residual and, optionally, the block subdividing of the respective video version may be described by the respective coder 12, 14 using a respective syntax including syntax elements which, in turn, may be coded into the respective substream 6a, 6b using entropy coding). 
	For claim 13, Hinz discloses wherein the apparatus is configured to decode the first signalization from the data stream using spatial prediction and/or using entropy decoding using a spatially depending context ([0088]: Prediction modes, prediction parameters for the prediction modes selected for the various blocks, prediction residual and, optionally, the block subdividing of the respective video version may be described by the respective coder 12, 14 using a respective syntax including syntax elements which, in turn, may be coded into the respective substream 6a, 6b using entropy coding). 
	For claim 14, Hinz discloses wherein the spectral decomposer is configured to set a size of the neighborhood depending on a second signalization in the data stream ([0090]: The coding/decoding order 26 may define an availability of between portions of base and enhancement layer signals neighboring each other, in a spatial, temporal and/or inter-layer sense, so that, at the time of coding/decoding a current portion of the enhancement layer, the available portions for that current enhancement layer portion are defined via the coding/decoding order. Accordingly, merely neighboring portions being available in accordance with this coding/decoding order 26 are used for prediction by the encoder so that the decoder has a access to the same source of information for redoing the prediction.). 
	For claim 15, Hinz discloses wherein the apparatus is configured to decode the second signalization from the data stream at sub-picture granularity ([0088]: prediction modes selected for the various blocks). 
	For claim 16, Hinz discloses wherein the apparatus is configured to decode the second signalization from the data stream using spatial prediction and/or using entropy decoding using a spatially depending context ([0090]: The coding/decoding order 26 may define an availability of between portions). 
	For claim 17, Hinz discloses wherein the noise reducer is configured to set a strength of the noise reduction depending on a third signalization in the data stream ([0098]: All of these elements 56, 58 and 59 may be subject to some of quantization, and accordingly the scalable video encoder may determine these parameters/elements, i.e. as quantized, using a rate/distortion cost function.). 
	For claim 18, Hinz discloses wherein the apparatus is configured to decode the third signalization from the data stream at sub-picture granularity ([0098]: block based coding). 
	For claim 19, Hinz discloses wherein the apparatus is configured to decode the third signalization from the data stream using spatial prediction and/or using entropy decoding using a spatially depending context ([0088]: Prediction modes, prediction parameters for the prediction modes selected for the various blocks, prediction residual and, optionally, the block subdividing of the respective video version may be described by the respective coder 12, 14 using a respective syntax including syntax elements which, in turn, may be coded into the respective substream 6a, 6b using entropy coding).
	For claim 20, Hinz discloses wherein the apparatus is configured to, in setting a strength of the noise reduction, select a set of possible strengths on the basis of a quantization parameter applied by the reconstructor for reconstructing the predetermined block from the data stream and perform the setting so that the strength is set to one of the set of possible strengths by using the third signalization as an index into the selected set of possible strengths ([0006]: the quantization indices for transform coefficients (also referred to as transform coefficient levels) are transmitted using entropy coding techniques). 
	For claims 21-44, Hinz discloses the claimed limitations as discussed for corresponding limitations in claims 1-20.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boon; Choong Seng et al.	US 20100195722 A1	IMAGE PREDICTION ENCODING DEVICE, IMAGE PREDICTION DECODING DEVICE, IMAGE PREDICTION ENCODING METHOD, IMAGE PREDICTION DECODING METHOD, IMAGE PREDICTION ENCODING PROGRAM, AND IMAGE PREDICTION DECODING PROGRAM

Yu; Lu et al.	US 20100310184 A1	DUAL PREDICTION VIDEO ENCODING AND DECODING METHOD AND DEVICE

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485